645 So.2d 21 (1994)
Marvin SCHERE, Appellant,
v.
Rhoda SCHERE, Appellee.
Nos. 93-0577, 93-2902.
District Court of Appeal of Florida, Third District.
October 12, 1994.
Rehearing Denied December 7, 1994.
Maurice Jay Kutner, and Elser, Greene & Hodor, and Cynthia L. Greene, Miami, for appellant.
Young, Franklin, Berman & Karpf, and Burton Young, and Andrew S. Berman, North Miami Beach, for appellee.
Before BASKIN, JORGENSON and GERSTEN, JJ.
PER CURIAM.
Appellant, Marvin Schere (husband), appeals a final judgment of dissolution of marriage. We affirm in part, and reverse in part.
We find that the trial court acted within its discretion in awarding appellee, Rhoda Schere (wife), a special equity, permanent periodic alimony, and attorney's fees. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). We also affirm the trial court's finding that the wife is in need of security to protect the alimony award. See Sobelman v. Sobelman, 541 So.2d 1153 (Fla. 1989).
However, we find that the trial court erred in ordering the husband to purchase a *22 life insurance policy or an annuity as security for alimony, without considering the cost and financial impact on the husband. See Sobelman, 541 So.2d at 1154 n. 2; Lorman v. Lorman, 633 So.2d 106 (Fla. 2d DCA 1994); Kremer v. Kremer, 595 So.2d 214 (Fla. 2d DCA 1992). Accordingly, we remand for the trial court to make that determination, and affirm the judgment in all other respects.
Affirmed in part, reversed and remanded in part.